Case 1:16-cr-00653-FB Document 20-1 Filed 06/09/19 Page 1 of 5 PagelD #: 93

EXHIBIT “A”
Case 1:16-cr-00653-FB Document 20-1 Filed 06/09/19 Page 2 of 5 PagelD #: 94

April 25, 2019

Letter for Mohamed Rafik Naji in Favor of Leniency

Honorable Fedric Block
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Your Honor,

one another if we want the Most Highest Power to
a - pardon us for our sins. Please your honor, I
ae have some compassion for Mohamed, for you are the better person in this

Everaeeg S22SOBLBT LT? OL W044 T2:2T 61O2-O5-dad
Wd2z*2 6L02/08/P0 d3A13034
Case 1:16-cr-00653-FB Document 20-1 Filed 06/09/19 Page 3 of 5 PagelD #: 95

left no victims and he does not deserve to spend most of his lifetime in prison. Please give him
another chance in life to redeem himself to his family and to society.

Everyone deserves a second chance in life. We, humans, arc all a work in progress, with
time and experience we become wiser and better versions of ourselves especially when we learn
from our mistakes, whether minor or drastic. It’s never too late to apologize and improve/change _
our actions for the better. As long as we are making strides in the right direction that’s what
Se eee
as well.

Perhaps his horrible childhood contributed greatly to Mohamed's wrong transgressions.
He grew up with a neglected father, his mother passed away when he was just two years old. He
had many abusive step-mothers. As a child, he was forced to clean and vook after everyone,
many nights he would sleep in the basement’s bare floor with an empty stomach. It was a
horrible environment for any child, and Mohamed is remarkably resilient to have even survived
it.

To this day, Mohamed continues to do all that is in his power to become self-aware and
in control of his actions. In summary, Mohamed Naji is a great person and a good friend. Above
all, he has shown to have a generous, kind and devoted character, he made a huge mistake but
that should not define who he truly is. I hope your good faith will take into account this letter
when you make your wise decision.

Thank you for your consideration.

Ze flux.

oe

Stetan Toland. eer 1en08

ee | COPEDBLBTLT SOL 2wO44 T2:2T 61G2-@f-ah

Wdez:Zb 6102/08/0 d3A150R8
Case 1:16-cr-00653-FB Document 20-1 Filed 06/09/19 Page 4 of 5 PagelD #: 96

April 25, 2019

Letter for Mohamed Rafik Naji in Favor of Leniency

Honorable Fedric Block
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brookiyn, NY 11201

Your Honor,

First and foremost, I am ashamed my life has reached this point, | never imagined |
would be writing this letter to you, but life is unpredictable and we must accept the challenges as
it comes and strive for the best outcomes. Forgive me if this is not a formal letter, however this is
my chance to reveal my thoughts and experiences to you straight from my heart about Mohamed
Naji. I hope this letter will help shed some light to see what kind of a person Mohamed really is,
despite the transgressions that have led us here today.

I have known Mohamed for over 15 years, he is truly a good friend and brother-in-law.
He and T are both aware of the gravity of the crime he was convicted of, but it is still hard for me
to wrap my head around. Mohamed and | do fully understand the seriousness of this matter,
however, hope the court will show some leniency and mercy.

Throughout the years, Mohamed has inspired me to become a strong, independent,
honest, hard-working woman. He has guided me to try my best to stay on the right path in life, to
avoid drugs, drinking, sex, stealing. To never lie and harm others because karma will come back
to get its revenge. This is why I was both troubled and surprised to hear about his case as he
always becn a rather sincere mentor to me. Because of Mohamed Naji, I am who I am today, the
Store Manager at Afy Tool Remal located in Brooklyn. Additionally, Mohamed has taught me
with integrity, hard work, dedication, and determination anything is possible to achieve. If it
wasn't for him, I would not have a Bachelors in Business Management and climbed to
management level in my profession. He was truly a good friend over the years.

I recognize Mohamed’s past misunderstanding of religious beliefs and poor decisions
have unfortunately led to poor outcomes. Generally, life is complicated, human beings are
complicated, and im turn human decision-making is not perfect; interpretations of rules and
principles vary amongst one another. However, I am confident to say if Mohamed could undo all
that has transpired, he most definitely would with all his might.

Your honor, as humans, we are ail sinners. We must have mercy on each other, forgive

freedom what's $0 ever; any human and in this case, Mohamed remorsefully regrets his mistakes
constantly and just wants to move on in life for the better. Thankfully, Mohamed’s “crime” has

f/2ia6ed S22BOBLBTLT OL 2044 ST:2T 61G2-Ql-ac
WdLL*ZL 6102/06/P0 d3A13034
Case 1:16-cr-00653-FB Document 20-1 Filed 06/09/19 Page 5 of 5 PagelD #: 97

April 22, 2019
For Mohamed Reffk Naji in Favor of Leniency

Honorable Fedric Block
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Your Honor,

Jam writing to urge leniency in the sentencing of my brother-in-law Mohamed Rafik Najl. | have
known Mohamed for more than 15 years, as he is a member to our family; married to my eldest sister
Zeenat Ali, and a father of now a 9-year-old son Yousef Naji Ali.

| come before you, your honor, on Mohamed’s behaif as his sister-in-law and as Mohamed to be

Continue to do all that is in his power to become more self-aware and In control of his actions and
reactions moving forward into his future, as he has made many amends to do so.

You" honor, | pray upon your understanding as well as the amends made and close ties to
Mohamed’s loved ones, that a lesser sentence is most appropriate in this situation. It ls my sincere hope
the court takes this letter into Consideration at the time of sentencing, Despite the current case, | stitl
i life ana paid to be an honorable individual, and a good human-being. He deserves e seened ok nce
in life and | hope you can grant that.

Thank you for your time and consideration,

Zeba Ali
16 Hygeia Place
Staten Island, NY, 10304

fle hh

Cet raeed SSSBEBLETLT OL
Wddb 2b 6102/08/r0 03A13034

1WO44 ST:2t 61@2-8f-dat
